FILED
                                                                               Jan 09 2017, 8:23 am
[1]
                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Gregory Bowes                                              Joseph C. Chapelle
      Greg Bowes Legal Services, P.C.                            Mark J. Crandley
      Indianapolis, Indiana                                      Barnes & Thornburg LLP
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      William Groth,                                             January 9, 2017
      Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                                 49A04-1605-PL-1116
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      Mike Pence, as Governor of the                             The Honorable Michael D. Keele,
      State of Indiana,                                          Judge
      Appellee-Defendant.                                        Trial Court Cause No.
                                                                 49D07-1506-PL-21548



      Najam, Judge.


                                         Statement of the Case
[1]   The Indiana Access to Public Records Act (“APRA”) provides that “it is the

      public policy of the state that all persons are entitled to full and complete

      information regarding the affairs of government and the official acts of those

      who represent them as public officials and employees.” Ind. Code § 5-14-3-1

      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                       Page 1 of 41
      (Supp. 2014). Thus, in APRA our legislature declared that transparency in

      government is the public policy of the State of Indiana. But the public’s right of

      access to public records is also subject to well-recognized exceptions under

      APRA.


[2]   In December of 2014, Governor Mike Pence made the decision that Indiana

      would join a Texas lawsuit against the President of the United States to contest

      certain presidential executive orders on immigration. In response, William

      Groth, a private citizen, submitted an APRA public records request to the

      Governor for records related to the Governor’s decision. The Governor

      responded to Groth’s request but, in doing so, partially redacted some of the

      documents and withheld another. The Indiana Public Access Counselor

      concluded that the Governor did not violate APRA. Acting on Groth’s ensuing

      complaint, the trial court also concluded that the Governor’s response was

      proper under APRA.


[3]   On appeal, the parties raise the following four issues for our review:

              1.       Whether the Indiana Supreme Court’s recent opinion in
                       Citizens Action Coalition of Indiana v. Koch, 51 N.E.3d 236
                       (Ind. 2016), requires Indiana’s courts to abstain from
                       reviewing the Governor’s decision to redact or withhold
                       certain records from public disclosure.


              2.       Whether the trial court violated Groth’s due process rights
                       when it did not provide him with a written summary of the
                       contents of the undisclosed information after the court had
                       reviewed that information in camera.


      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017     Page 2 of 41
              3.       Whether the Governor violated APRA when he withheld
                       from disclosure a legal memorandum, referred to by the
                       parties as a “white paper,” created by a Texas deputy
                       solicitor general concerning the proposed Texas litigation
                       and disseminated to governors’ offices in Indiana and
                       numerous other states.


              4.       Whether the Governor violated APRA when he partially
                       redacted invoices from a private law firm he had hired to
                       represent Indiana in the Texas lawsuit and on Groth’s
                       complaint.


[4]   We hold that, on these facts, Citizens Action Coalition does not apply to the

      request for public records directed to the Governor. We also hold that the trial

      court did not violate Groth’s due process rights. And we affirm on the merits of

      the Governor’s decisions to withhold the white paper from public disclosure

      and to partially redact the invoices. The white paper contains legal theories in

      contemplation of litigation, was used by the Governor in his decision to join the

      litigation, and is exactly the type of record that may be excluded from public

      access under APRA. Similarly, the Governor’s redactions from the legal

      invoices were within his discretion under APRA.




      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017    Page 3 of 41
                                  Facts and Procedural History1
[5]   On December 10, 2014, Groth submitted a written request to the Governor’s

      office for documents relating to the Governor’s decision to join the State of

      Texas in a federal lawsuit against the President of the United States with respect

      to certain recent presidential executive orders on immigration. According to

      Groth’s request:


              Pursuant to [APRA], I am hereby requesting public records that
              your office maintains concerning your discretionary decision to
              hire outside counsel at Barnes & Thornburg [LLP] to represent
              your office and/or the State of Indiana in litigation encaptioned
              State of Texas, et al[.] v. United States of America, pending in the
              United States District Court for the Southern District of Texas,
              Brownsville Division, challenging the November 20, 2014, action
              of the President of the United States to exercise discretion with
              respect to certain individuals who came to the United States as
              children and whose parents are United States citizens or
              permanent residents. More specifically, I am requesting the
              following records pertaining to said lawsuit: (1) all
              correspondence between your office and the office of the Indiana
              Attorney General, any other state official, any governmental
              official from another state, or any private entity, with respect [to]
              your decision to become a party in [the] litigation; (2) the
              contract or agreement between your office and Barnes &
              Thornburg LLP, retaining that firm to represent you and/or the
              State of Indiana in said lawsuit; (3) any and all invoices from



      1
        We held oral argument on November 21, 2016, in the Indiana Supreme Court courtroom. At that
      argument, counsel for Groth suggested that the Governor had partially redacted multiple emails he had
      submitted in response to the APRA request. It is clear on appeal, however, that the only issues raised
      regarding the Governor’s alleged noncompliance with APRA relate to the law firm invoices and the “white
      paper,” the latter of which was an attachment to an email received by the Governor. The email to which the
      white paper was attached was released in full and is reproduced in material part below.

      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                     Page 4 of 41
              Barnes & Thornburg for professional services rendered or to be
              rendered in connection with said lawsuit; and (4) evidence of any
              payments made to Barnes & Thornburg for professional services
              rendered in connection with said lawsuit.


      Appellant’s App. Vol. 2 at 12.


[6]   The Governor responded to Groth’s request with more than fifty pages of

      documents.2 The Governor redacted portions of several of those documents,

      and he declined to release the white paper, a legal memorandum. For example,

      part of the Governor’s response for invoices from Barnes & Thornburg LLP

      described the attorneys’ work as follows:

              Worked on litigation, including review of district court filing
              notices and update reports from Texas counsel, and work on
              documenting potential damages to State.


              [Redacted] conferred with Angela Colmenero, assistant Attorney
              General in Texas, regarding declaration to support standing
              arguments; reviewed material forwarded by Ms. Colmenero;
              [redacted] began work on draft declaration.


              Worked on litigation, including review of district court filing
              notices.


              Reviewed amicus brief filed by various immigrant groups;
              communicated with Allison Karns about the amicus briefs;
              reviewed various draft declarations from Texas and Wisconsin


      2
       Groth has included only eighteen pages of those documents in his appendix on appeal. Groth has also
      omitted from his appendix the Governor’s response to Groth’s complaint to the Public Access Counselor.
      And the Governor did not file an Appellee’s Appendix.

      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                    Page 5 of 41
              representatives; [redacted] communicated with Angela
              Carmenero regarding declarations; communicated with Andy
              Oldham regarding hearing; [redacted].


      Id. at 22. The invoices also described, without redactions, the dates of the

      services rendered, the names of the attorneys providing the services, the hours

      the attorneys logged for the services rendered, and the total invoice amounts.


[7]   Another document submitted by the Governor in response to Groth’s request

      was an unredacted email from Daniel Hodge, the chief of staff to then Texas

      Governor-Elect Greg Abbott, dated November 25, 2014. The subject of

      Hodge’s email was “Legal Challenge to President’s Executive Orders,” and

      Hodge addressed his email to the “Chiefs of Staff” of governors in several

      different states.3 Id. at 30. According to Hodge:


              I am Texas Governor-Elect Greg Abbott’s Chief of Staff and am
              contacting you to follow-up on comments my boss made during the
              Governors-Only meeting last week. As some of you may have heard,
              the State of Texas is preparing a legal challenge to the President’s
              recent executive orders on immigration. During last week’s
              meeting, Governor-Elect Abbott promised that we would circulate a white
              paper outlining the legal theories supporting the State’s legal challenge to
              the other Governors. A copy of that white paper is attached to this email.




      3
        Hodge sent the email to thirty different recipients, some of whom had state-based email addresses and
      some of whom did not. The recipients with clearly identifiable state-based email addresses were in the
      following twenty-six states: Alabama, Alaska, Arizona, Florida, Georgia, Idaho, Indiana, Iowa, Kansas,
      Maine, Michigan, Mississippi, Nebraska, Nevada, New Jersey, New Mexico, North Carolina, North
      Dakota, Ohio, Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Wisconsin, and Wyoming.

      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                     Page 6 of 41
               Our hope is that other states will join the State of Texas’ legal
               action so that we will have a broad coalition to challenge the
               President’s action—just as we did when 26 states banded together
               to challenge ObamaCare. Because Gov-Elect Abbott currently
               serves as Attorney General of Texas, we have also contacted
               many of your Attorneys General to inquire about their interest in
               joining Texas’ legal challenge. Those offices have also been
               provided a copy of the attached white paper.


               However, because some Governors indicated last week that their
               Attorneys General may not elect to join our legal challenge, Gov-
               Elect Abbott asked that I share this white paper with your
               office[s] so that Governors whose AGs decline to join the case
               may do so on behalf of their states. Deputy Solicitor General
               Andy Oldham is lead counsel for this matter and the drafter of
               the attached white paper. . . .


      Id. (emphases added). Although Hodge attached the white paper to his email,

      Governor Pence withheld release of that document in his response to Groth’s

      APRA request.


[8]   Groth complained about the Governor’s response to Indiana’s Public Access

      Counselor.4 According to Groth, the Governor’s response failed to comply

      with APRA. The Public Access Counselor disagreed, stating:




      4
        The Public Access Counselor is appointed by the Governor. I.C. § 5-14-4-6. The Public Access Counselor
      has the authority, among other things, to provide guidance to public agencies and officials regarding
      Indiana’s public access laws. I.C. § 5-14-4-10. This authority includes the power “[t]o issue advisory
      opinions to interpret public access laws . . . .” Id. Advisory opinions, by definition, are “nonbinding
      statements.” Black’s Law Dictionary 1265 (10th ed. 2014).
      Our General Assembly created the Public Access Counselor position to provide parties with efficient—but,
      correspondingly, nonbinding—advice regarding compliance with Indiana’s public access laws. In light of
      that purpose, a party “is not required to file a complaint” with the Public Access Counselor “before filing an

      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                         Page 7 of 41
               The Governor’s Office has provided a proper response . . . as to
               why parts of the document were redacted. Pursuant to Ind. Code
               §§ 5-14-3-4(b)(2) and (6), the materials redacted may contain
               attorney work product and deliberative materials between inter-
               agency personnel and its designated contractor. Additionally,
               under Ind. Code § 34-46-3-1, the records may have been excluded
               because they include attorney-client communication. The
               redaction of legal invoices for this purpose is not unusual and has
               been addressed as appropriate in several prior Public Access
               Counselor Opinions.


               Pursuant to Ind. Code § 5-14-3-6, redactions should be made
               with precision so non-disclosable records are separated from
               disclosable material. The redactions made to the records you
               have presented do not appear on their face to be overly redacted,
               relative to other attorney invoices this Office has seen.


      Public Access Counselor, Re: Formal Complaint 15-FC-133; Alleged Violation of the

      Access to Public Records Act by the Office of Governor Mike Pence (May 27, 2015),

      http://in.gov/pac/advisory/files/15-FC-133.pdf. The Public Access

      Counselor then concluded that the Governor “did not violate the Access to

      Public Records Act.” Id.


[9]   Groth then filed his complaint in the Marion Superior Court. The trial court

      reviewed the unredacted invoices and previously undisclosed white paper in




      action” in the trial court for an alleged violation of Indiana’s public access laws. I.C. § 5-14-5-4. As such,
      when a complaint is filed in a trial court after the Public Access Counselor has rendered an advisory opinion
      on the matter, the court may find the Public Access Counselor’s opinion persuasive but the court owes no
      deference to that opinion.

      Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                         Page 8 of 41
       camera and concluded, after a hearing, that the Governor had complied with

       APRA. This appeal ensued.5


                                        Discussion and Decision
                                                Standard of Review

[10]   Groth appeals the trial court’s judgment for the Governor. Under the Indiana

       Code, the trial court’s review of Groth’s complaint for an alleged APRA

       violation was de novo, or without deference to the public agency6 that denied the

       access, and the initial burden of proof in the trial court was on the agency. I.C.

       § 5-14-3-9(f), (g)(1). The public agency meets its burden of proof by showing

       that the undisclosed records fall within an exception listed under Indiana Code

       Section 5-14-3-4 and by establishing the content of those records with adequate

       specificity beyond merely relying on a conclusory statement or affidavit. I.C. §

       5-14-3-9(f), (g). If the undisclosed records fall within a mandatory exception

       listed under Indiana Code Section 5-14-3-4(a), as a matter of law the records

       shall not be disclosed. If the undisclosed records fall within a discretionary

       exception listed under Indiana Code Section 5-14-3-4(b), it is in the agency’s

       discretion not to disclose the records. Once the agency has met its initial



       5
          The federal litigation that is the subject of Groth’s APRA complaint has already made its way through a
       United States District Court and United States Court of Appeals to the United States Supreme Court and
       been remanded to the district court while we are only now addressing the APRA complaint. See United States
       v. Texas, 136 S. Ct. 2271 (2016). Nonetheless, the complaint here raises a viable question that has not been
       obviated in the least by the legal proceedings in the federal forum.
       6
         The Governor and his staff constitute a public agency under APRA. See I.C. § 5-14-3-2(n)(1). Also, we
       note that the 2016 version of Indiana Code Section 5-14-3-2 consists of two irreconcilable versions. But, as
       noted in paragraph 1, our citations to the Indiana Code are as it existed at the time Groth made his APRA
       request to the Governor at the end of 2014.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                        Page 9 of 41
       burden of proof to show that undisclosed records fall within a discretionary

       exception under Section 4(b), the burden shifts to the complaining party to

       demonstrate that the agency’s denial of his access to those records was

       “arbitrary and capricious.” I.C. § 5-14-3-9(g).


[11]   Because the trial court’s review of the agency action was, as a matter of law, de

       novo, and because the only evidence presented to the trial court here were paper

       records, we are in just as good a position on appeal as the trial court was to

       consider the merits of Groth’s complaint. Accordingly, our review of the trial

       court’s judgment is de novo. E.g., Anderson v. Wayne Post 64, Am. Legion Corp., 4

       N.E.3d 1200, 1206 (Ind. Ct. App. 2014), trans. denied. We disagree with the

       Governor’s argument on appeal that we must defer to the trial court’s

       assessment of the meaning of paper records when that assessment follows from

       an in camera review. Cf. id. (holding that we review a paper record de novo).


[12]   The Governor also asserts that we have no authority to conduct our own in

       camera review of sealed documents. Again, we disagree. Among other reasons,

       Article 7, Section 6 of the Indiana Constitution guarantees the right to one

       appeal. The Governor’s argument would render that right illusory where, as

       here, the merits of an appeal turn wholly on documents reviewed in camera by a

       trial court. On appeal, we review the entire trial court record. Groth has

       requested in camera review on appeal of the documents at issue, and to give

       effect to his right to an appeal, we have, by separate order, granted his request.

       However, we agree with the Governor that those documents shall remain



       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 10 of 41
       excluded from public access pursuant to Indiana Appellate Rule 23(F)(2) and

       Indiana Administrative Rule 9(G).


                   Issue One: Justiciability of APRA Requests to the Governor

[13]   We first consider the Governor’s argument on appeal that Groth’s APRA

       complaint is not justiciable. As the Indiana Supreme Court has explained:


               justiciability is not a question of jurisdiction, but whether it is
               prudent for the Court to exercise its jurisdiction. . . .


               The Indiana Constitution explicitly provides for the separation of
               powers: “The powers of the Government are divided into three
               separate departments; the Legislative, the Executive including the
               Administrative, and the Judicial; and no person, charged with
               official duties under one of these departments, shall exercise any
               of the functions of another, except as in this Constitution
               expressly provided.” Article 3, § 1. “[A]lthough the courts have
               jurisdiction to review [a] case in the first instance, justiciability
               concerns stemming from Article 3, Section 1, caution courts to
               intervene only where doing so would not upset the balance of the
               separation of powers.” Berry [v. Crawford], 990 N.E.2d [410,] 418
               [(Ind. 2013)]. In other words, although this Court may have
               subject matter jurisdiction, it may, “for prudential reasons,”
               ultimately conclude that the issue presented is non-justiciable. Id.
               “[W]here a particular function has been expressly delegated to
               the legislature by our Constitution without any express
               constitutional limitation or qualification, disputes arising in the
               exercise of such functions are inappropriate for judicial
               resolution.” Id. at 421.


       Citizens Action Coalition, 51 N.E.3d at 240-41.




       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017    Page 11 of 41
[14]   The Governor asserts that Citizens Action Coalition applies here. In that case, the

       Indiana Supreme Court considered whether the legislative “work product”

       exception to APRA’s disclosure rules was justiciable. Specifically, in Citizens

       Action Coalition the plaintiffs requested correspondence that Eric Koch, a

       member of the Indiana House of Representatives, or his staff had sent to or

       received from business organizations with respect to specific legislation. Acting

       on Representative Koch’s behalf, the Indiana House Republican Caucus denied

       the requests because, in relevant part, APRA expressly “except[s]” from

       disclosure “at the discretion of a public agency” the “work product of individual

       members and the partisan staffs of the general assembly.” I.C. § 5-14-3-

       4(b)(14).


[15]   The Indiana Supreme Court held that it would not be prudent for an Indiana

       court to define the “work product” of a member of the General Assembly or his

       partisan staff under Section 4(b)(14), and, therefore, it dismissed the appeal as

       not justiciable. Citizens Action Coalition, 51 N.E.3d at 241-43. Specifically, the

       court stated:

               To maintain the separation of powers, this Court “should not
               intermeddle with the internal functions of either the Executive or
               Legislative branches of Government.” [State ex rel.] Masariu [v.
               Marion Sup. Ct. No. 1], 621 N.E.2d [1097,] 1098 [(Ind. 1993)7].



       7
         The Governor also relies on Masariu, which is inapposite. In Masariu, the Indiana Supreme Court held that
       voting records of the Indiana House of Representatives were not subject to APRA or Indiana’s Open Door
       Law because neither of those statutes “empower[s] the judicial branch to inquire into and interfere with the
       internal operations of the” House. 621 N.E.2d at 1098. More specifically, the court held that the power of
       the judiciary “cannot be authorized to undermine the exclusive constitutional authority of the presiding

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                    Page 12 of 41
         This Court has previously found a separation of powers issue
         where legislation appears to empower the judicial branch to
         “inquire into and interfere with the internal operations of the
         Indiana House of Representatives.” Id. We determine that a
         similar type of inquiry and interference with the internal
         operations of the legislative branch is being requested in the
         present case.


         APRA provides that “[a]ny person may inspect and copy the
         public records of any public agency during the regular business
         hours of the agency, except as provided in section 4 of this
         chapter.” Ind. Code § 5-14-3-3(a). . . .


                                                   ***


         The determinative issue in relation to justiciability arises instead
         under Defendants’ assertion that even if APRA is applicable, the
         requested documents are exempt from disclosure under APRA.
         As stated above, Indiana Code section 5-14-3-4(b) provides in
         pertinent part that “the following public records shall be excepted
         from section 3 of this chapter at the discretion of a public
         agency . . . The work product of individual members and partisan
         staff of the general assembly.” The term “work product” is not
         defined within APRA nor by rule. Thus, the question becomes whether,
         under the principles of justiciability, this Court should define legislative
         “work product” and order the legislature to disclose records in accordance
         with this court-created definition. This we will not do.


                                                   ***




offices of each house to authenticate all legislation.” Id. The records requested of the Governor here are not
analogous to the voting records of the members of the Indiana House of Representatives.

Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                       Page 13 of 41
               Under Article 4, Section 16 of the Indiana Constitution, “[e]ach
               House shall have all powers, necessary for a branch of the
               Legislative department of a free and independent State.” The
               General Assembly itself carries out those powers delegated to the
               legislative branch under Article 4, Section 16. Consequently,
               only the General Assembly can properly define what work
               product may be produced while engaging in its constitutionally
               provided duties. Thus, defining work product falls squarely
               within a “core legislative function.” Moreover, the General
               Assembly exercised its constitutional law-making authority when
               it crafted Section 4(b) of APRA, which provides that legislative
               work product “shall be excepted . . . at the discretion of a public
               agency.” Ind. Code § 5-14-3-4(b) (emphasis added). Since the
               General Assembly and its members constitute a “public agency,”
               the statute itself expressly reserves to the General Assembly the
               discretion to disclose or not to disclose its work product. We are
               not inclined to make determinations that may interfere with the
               General Assembly’s exercise of discretion under APRA.


               We hold that determining whether the documents requested by
               Plaintiffs are excepted under APRA as legislative work product
               presents a non-justiciable question.


       Id. at 241-43 (emphasis added; footnote omitted; some alterations original).


[16]   Relying on Citizens Action Coalition, the Governor asserts as follows:


               The question of whether Groth’s specific APRA requests at issue
               are exempt from disclosure is not justiciable. Judicial inquiry
               into what documents the Governor chose to withhold from
               Groth in responding to his specific requests about Indiana’s
               challenge to President Obama’s actions constitute intermeddling
               with the internal functions of the executive branch . . . .


                                                        ***

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 14 of 41
                 Groth’s requests seek inquiry into core executive functions
                 reserved to the Governor . . . .


                  . . . Groth now seeks judicial enforcement of his APRA requests,
                 asking that the judicial branch interfere with these core functions
                 expressly delegated to the Governor.


       Appellee’s Br. at 30-31. Thus, the Governor contends that his “own

       determinations” under APRA are conclusive and that it would violate the

       separation of powers doctrine for the judiciary to “second guess” those

       determinations. Id. at 32-33. We cannot agree.


[17]   This case is not a challenge to the Governor’s core executive functions or his

       constitutional authority as chief executive to decide whether Indiana should

       join Texas and other states as a plaintiff in a federal suit against the President.

       Rather, the APRA requests here are merely requests for access to public records

       that concern a matter of legitimate public interest. On the issue of justiciability,

       the Governor does not assert a particular statutory exemption from APRA but,

       rather, makes a categorical claim of executive privilege from disclosure of his

       public records under APRA. The Governor’s argument would, in effect, render

       APRA meaningless as applied to him and his staff. APRA does not provide for

       any such absolute privilege, and the separation of powers doctrine does not

       require it. We reject the Governor’s assertion that his “own determinations”

       regarding whether to disclose public records are not subject to judicial review.

       See id.




       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 15 of 41
[18]   Moreover, Citizens Action Coalition does not apply to APRA requests to the

       Governor for several additional reasons. First, the statutory exception at issue

       in Citizens Action Coalition applies only to the General Assembly. See I.C. § 5-14-

       3-4(b)(14). The Governor, obviously, did not rely on and could not have relied

       on that provision in making his response to Groth’s APRA request. Second,

       there is no statutory exception within APRA that is a “Governor’s version” of

       Section 4(b)(14). That is, there is no statutory counterpart to the legislative

       work product exception that applies to the Governor or his staff. See generally

       I.C. § 5-14-3-4(a), (b). Thus, there is no APRA exception on which the

       Governor could rely that might plausibly be captured by the holding in Citizens

       Action Coalition. Indeed, at oral argument, counsel for the Governor

       acknowledged that there is no text to be found in APRA that exempts the

       Governor from an APRA request.


[19]   The exceptions relied on by the Governor in his response to Groth relate to

       privileged attorney-client communications, attorney-client work product, and

       deliberative material. See I.C. § 5-14-3-4(a)(1), (a)(8), (b)(2), and (b)(6). To

       determine the meaning and apply those exceptions to an APRA request does

       not interfere with a core executive function. When APRA is correctly

       administered, the Governor’s prerogatives as the State’s chief executive remain

       intact.


[20]   Unlike the legislative work product exception at issue in Citizens Action Coalition,

       the interpretation and application of the provisions at issue here do not present

       novel legal questions. See Citizens Action Coalition, 51 N.E.3d at 242. Indiana

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 16 of 41
       case law readily defines privileged attorney communications. E.g., Corll v.

       Edward D. Jones & Co., 646 N.E.2d 721, 724 (Ind. Ct. App. 1995). APRA

       expressly defines “[w]ork product of an attorney,” as used in Section 4(b)(2).

       I.C. § 5-14-3-2(r). And our courts have already defined and applied the term

       “deliberative material” as used in Section 4(b)(6). E.g., An Unincorporated

       Operating Div. of Ind. Newspapers, Inc. v. The Trustees of Ind. Univ., 787 N.E.2d

       893, 909-15 (Ind. Ct. App. 2003), trans. denied.


[21]   The Governor asks that we disregard those definitions in APRA and our case

       law and, instead, apply Citizens Action Coalition to him and his staff, abstain

       from considering the questions presented in this appeal on the merits, and hold

       that “Groth does not present a justiciable issue.” Appellee’s Br. at 33. Again,

       in Citizens Action Coalition, on prudential grounds the Indiana Supreme Court

       invoked the separation of powers doctrine when it declined to impose a “court-

       created definition” of the “work product of the individual members and the

       partisan staffs of the general assembly.” 51 N.E.3d at 242. The court

       concluded that Section 4(b) of APRA “expressly reserves to the General

       Assembly the discretion to disclose or not to disclose its work product.” Id.

       But the court also held that APRA does apply to the General Assembly and its

       members. Id. And the court did not hold that a person’s APRA requests to a

       co-equal branch of government are not justiciable. Thus, we conclude that

       Citizens Action Coalition, which concerns a provision that applies only to the

       legislature, does not apply to the Governor and his staff and that the separation

       of powers doctrine does not require that we abstain from deciding this appeal

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 17 of 41
       on the merits. The questions presented in this appeal are justiciable, and to

       determine the answers to those questions we need only apply APRA to the

       facts.


                                              Issue Two: Due Process

[22]   We next consider Groth’s argument on appeal that the trial court’s refusal to

       provide a summary of the undisclosed information, after the court had reviewed

       that information in camera, denied him his right to due process. In particular,

       Groth asserts that his opportunity to meet his burden to demonstrate that the

       Governor had failed to comply with APRA “is necessarily hampered by his

       inability to see what the particular item is.” Appellant’s Br. at 18-19. In light of

       that concern, Groth requested that the trial court, following its in camera review,

       describe “the general nature of the information with enough specificity to alert

       the parties to what type of information is redacted” so that Groth could “make

       arguments [regarding] whether that type of information is required to be

       disclosed under the public records laws.” Appellant’s App. Vol. 2 at 32.


[23]   We agree with the Governor that Groth’s due process rights were not

       implicated by the trial court’s judgment.8 The Indiana Supreme Court has

       considered and rejected a claim similar to Groth’s before. Specifically, the

       Indiana Supreme Court has stated as follows:




       8
         The Governor also asserts that “the alleged violation of state law cannot form the basis of a due process
       claim.” Appellee’s Br. at 28. But Groth does not assert that the trial court violated state law; Groth asserts
       that the trial court did not fully protect his due process rights.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                         Page 18 of 41
        As for the State’s claim that it has not been afforded the
        opportunity to review the privileged documents to determine if
        they contain non-privileged information, we conclude the State is
        not entitled to review the documents. And this is so because the
        very nature of the psychologist/patient privilege precludes the
        State from gaining access to confidential communications absent
        an exception. Rather, a determination must be made in the first
        instance as to whether the State has a right of access to the
        documents. Allowing the State itself to review the documents in
        order to make that determination would eviscerate the reason the
        privilege exists in the first place, namely: to protect confidential
        communications between psychologists and patients.


        In essence we entrust trial courts rather than sparring litigants
        with the authority to preserve the inviolability of privileged
        information. And although the trial court may have allowed the
        State to review the requested documents in this case under a
        confidential protective order, it was not compelled to do so.
        Further, the notion of a trial court conducting an in camera
        inspection of documents to determine whether information
        contained in them is or is not discoverable is not particularly
        remarkable. For example in Owen v. Owen, 563 N.E.2d 605 (Ind.
        1990), we addressed the physician/patient privilege declaring:


                 [I]n those rare cases where the physician-patient
                 privilege is properly invoked, it is incumbent on the
                 party seeking to assert the privilege to identify to the
                 court specifically which documents are believed to
                 remain within the privilege, after which the court
                 will review the contested documents in camera to
                 ascertain their entitlement to the protection of the
                 privilege.


        Id. at 608 (emphasis added). In sum, the State has not shown
        any entitlement to review the contested documents, and the trial


Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 19 of 41
                 court did not abuse its discretion by conducting the in camera
                 inspection.


       State v. Pelley, 828 N.E.2d 915, 920-21 (Ind. 2005) (some citations omitted).


[24]   In other words, Pelley rejects an argument similar to Groth’s and holds that the

       purpose of in camera review is for the court to determine independently whether

       certain information should be disclosed to an opposing party. Id. Groth could

       have requested the trial court to permit him to view the sealed records under a

       confidential protective order, which the trial court in its discretion may or may

       not have allowed, see id. at 921, but he did not make such a request. He cannot

       avoid his forfeiture of that opportunity by claiming a due process violation.

       The fundamental requirement of due process is the opportunity to be heard “at

       a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.

       319, 333 (1976). Groth has not shown that he did not have an opportunity to

       be heard at a meaningful time and in a meaningful manner. Accordingly, we

       reject Groth’s argument that the trial court’s judgment violated his due process

       rights.


                                           Issue Three: White Paper

[25]   We now turn to the substance of the Governor’s APRA decisions. We first

       consider whether the Governor properly withheld disclosure of the white paper

       that was attached to the email from Hodge, the chief of staff to the Governor-

       Elect of Texas, which Hodge sent to Governor Pence’s office and to numerous

       other governors’ offices throughout the United States. The Governor withheld


       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 20 of 41
       this document under Indiana Code Sections 5-14-3-4(a)(1) and (a)(8), as a

       privileged attorney-client communication; Indiana Code Section 5-14-3-4(b)(2),

       as attorney work product; and Indiana Code Section 5-14-3-4(b)(6), as

       deliberative material. We agree with the Governor that the white paper was a

       privileged attorney-client communication and, also, that the Governor acted

       within his discretion when he withheld the white paper as deliberative

       material.9


[26]   Pursuant to APRA, “[t]he following public records are excepted from section 3

       of this chapter and may not be disclosed . . . : (1) Those declared confidential by

       state statute. . . . (8) Those declared confidential by or under rules adopted by

       the supreme court of Indiana.” I.C. § 3-14-3-4(a) (emphasis added).

       Communications that fall within the attorney-client privilege are confidential

       under state law and the rules of the Indiana Supreme Court. As then-Chief

       Justice Shepard explained:

               the rationale underlying the attorney-client privilege supports its
               application to state agencies and their attorneys. The privilege
               protects those in need of legal services by providing for complete
               and confidential information to an attorney so the attorney may
               be fully advised in serving the client while assuring the client that
               these confidences will not be revealed. Colman v. Heidenreich
               (1978), 269 Ind. 419, 381 N.E.2d 866. A state agency has the
               same need for confidential legal advice.




       9
         We need not discuss whether the attorney work product exception under Indiana Code Section 5-14-3-
       4(b)(2) applies to the white paper.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                 Page 21 of 41
                                                 ***


        This privilege is not defeated by the requirement of open public
        records. Generally, any person may inspect the public records of
        any public agency. Ind. Code § 5-14-3-3(a) (Burns 1987 Repl.).
        The legislature has created an exception to this rule for records
        declared confidential by statute or by Supreme Court rule. Ind.
        Code § 5-14-3-4(a)(1), (8). Privileged communications between
        attorney and client are protected by both. Ind. Code § 34-1-14-5
        [now I.C. § 34-46-3-1] renders attorneys incompetent to testify as
        to confidential communications made to them in the course of
        their professional business. This statute is the codification of the
        attorney-client privilege. Key v. State (1956), 235 Ind. 172, 132
        N.E.2d 143 (construing the predecessor statute, § 2-1714 (Burns
        1946 Repl.)). An attorney also has a statutory duty to preserve
        the confidences and secrets of his client. Ind. Code § 34-1-60-4
        [now I.C. § 33-43-1-3(5)]. This is a further codification of the
        privilege. Colman, 269 Ind. at 422, 381 N.E.2d at 868.
        Additionally, privileged communications are excluded from
        discovery by Trial Rule 26(B)(1), Ind. Rules of Procedure. Thus,
        a privileged communication between attorney and client is
        exempt from public inspection because it is declared confidential
        by statute and Supreme Court rule.


        When a client seeks advice from an attorney in his professional
        capacity, the communication between attorney and client within
        the scope of the professional relationship should be treated as
        strictly confidential. This privilege applies to all communications
        made to an attorney for the purpose of professional advice or aid,
        regardless of any pending or expected litigation. Colman, 269
        Ind. at 423, 381 N.E.2d at 869.


Ind. State Highway Comm’n v. Morris, 528 N.E.2d 468, 474-75 (Ind. 1988)

(Shepard, C.J., concurring) (footnote omitted).


Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 22 of 41
[27]   The attorney-client privilege “applies to all communications between the client

       and his attorney for the purpose of obtaining legal advice or aid regarding the

       client’s rights and liabilities.” Corll, 646 N.E.2d at 724. A person asserting the

       privilege must show that “(1) an attorney-client relationship existed and (2) a

       confidential communication was involved.” Id. “Minimally, meeting this

       burden entails establishing that ‘the communication at issue occurred in the

       course of an effort to obtain legal advice or aid, on the subject of the client’s

       rights or liabilities, from a professional legal advisor acting in his or her capacity

       as such.’” TP Orthodontics, Inc. v. Kesling, 15 N.E.3d 985, 995-96 (Ind. 2014)

       (quoting Mayberry v. State, 670 N.E.2d 1262, 1266 (Ind. 1996)). Again, the

       Governor carried the initial burden in the trial court to show that the white

       paper fell within the attorney-client privilege and was, therefore, not subject to

       disclosure pursuant to Section 4(a). I.C. § 5-14-3-9(f).


[28]   The white paper is a privileged attorney-client communication and is protected

       by the common interest privilege. As we have explained:

               The common interest privilege is an extension of the attorney-
               client privilege. United States v. BDO Seidman, LLP, 492 F.3d 806,
               815 (7th Cir. 2007). In effect, the common interest privilege extends the
               attorney-client privilege to otherwise nonconfidential communications
               between parties represented by separate attorneys. Id. The common
               interest privilege “treats all involved attorneys and clients as a
               single attorney-client unit, at least insofar as a common interest is
               pursued.” 2 Stephen A. Saltzberg, et al., Federal Rules of
               Evidence Manual 501-30 (10th ed. 2011). The privilege is an
               exception to the general rule that the attorney-client privilege is waived
               when privileged information is disclosed to a third party. BDO


       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017      Page 23 of 41
                 Seidman, 492 F.3d at 815; see Cavallaro v. United States, 284 F.3d
                 236, 250 (1st Cir. 2002).


                 The common interest privilege permits parties whose legal interests
                 coincide to share privileged materials with one another in order to more
                 effectively prosecute or defend their claims. Hunton & Williams v. U.S.
                 Dep’t of Justice, 590 F.3d 272, 277 (4th Cir. 2010). The privilege
                 has been recognized in cases for over a century. United States v.
                 McPartlin, 595 F.2d 1321, 1336 (7th Cir. 1979). It applies in civil
                 and criminal litigation, and even in purely transactional contexts.
                 In re Teleglobe Commc’ns Corp., 493 F.3d 345, 364 (3rd Cir. 2007).


                 The privilege is limited to those communications made to further
                 an ongoing joint enterprise with respect to a common legal
                 interest. BDO Seidman, 492 F.3d at 816; see Hunydee v. United
                 States, 355 F.2d 183, 185 (9th Cir. 1965) (statements to and
                 among attorneys “should be privileged to the extent that they
                 concern common issues and are intended to facilitate
                 representation in possible subsequent proceedings”). It is
                 fundamental that the privilege cannot be waived without the
                 consent of all parties to the defense. John Morrell & Co. v. Local
                 Union 304A of United Food & Commercial Workers, 913 F.2d 544,
                 556 (8th Cir. 1990).


       Price v. Charles Brown Charitable Remainder Unitrust Trust, 27 N.E.3d 1168, 1173

       (Ind. Ct. App. 2015) (emphases added), trans. denied.


[29]   In Corll, we held that the common interest privilege applied to attorneys’

       communications to prospective co-plaintiffs. 646 N.E.2d at 724-25. As we

       stated:

                 there is no question that the purpose of each preliminary meeting
                 [between plaintiffs’ attorneys and prospective co-plaintiffs] was to

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017      Page 24 of 41
               discuss a potential lawsuit. . . . Where, as here, a group of
               individuals meet with attorneys concerning potential litigation,
               and the purpose of that consultation is to provide legal advice
               regarding rights and liabilities, we conclude that any
               communications made in furtherance of that purpose are
               “confidential communications” between attorney and client and
               carry with them an expectation of confidentiality.


       Id. We further noted:


               Whether or not any one [prospective client] had retained any of
               the attorneys prior to a specific meeting is of no
               consequence. . . . [T]he preliminary nature of the meetings does
               not remove the meetings from the scope of the attorney-client
               privilege. What is essential to the existence of the attorney-client
               privilege is the confidential relation of client and attorney, and
               not the pendency of litigation or payment of a fee.


       Id. at 725 n.4. Thus, we concluded that, “[w]hen two or more persons, with a

       common interest in some legal problem, jointly consult an attorney, ‘their

       confidential communications with the attorney, though known to each other,

       will of course be privileged in a controversy of either or both the clients with the

       outside world.’” Id. at 725 (quoting McCormick on Evidence § 91 (4th ed. 1992)).


[30]   As Hodge’s email explains, the white paper was drafted by a Texas deputy

       solicitor general on behalf of the State of Texas. Thereafter, Hodge circulated

       the white paper as a “follow-up” to a “Governors-Only meeting” in which the

       Governor-Elect of Texas had discussed with other governors that his state was

       “preparing a legal challenge to the President’s recent executive orders on

       immigration.” Appellant’s App. Vol. 2 at 30. The Governor-Elect of Texas

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 25 of 41
       had discussed the proposed litigation with the other governors on the

       “hope . . . that other states will join the State of Texas’ legal action . . . .” Id.

       And the attached white paper “outlin[ed] the legal theories supporting [Texas’]

       legal challenge . . . .” Id.


[31]   Moreover, in another email disclosed by the Governor in response to Groth’s

       complaint, a reporter asked the Governor’s office “to follow up on the

       [G]overnor’s statement[10] about President Obama’s executive order on

       immigration.” Id. at 25. The reporter also asked if Governor Pence agreed

       with “some governors” in other states that the President’s order would “pose

       operational challenges for states, including whether to issue driver’s licenses to

       immigrants or grant in-state tuition.” Id. The reporter’s email to the

       Governor’s office was sent three days prior to Hodge’s email with the white

       paper attachment.


[32]   Governor Pence met his burden to show that the white paper was not subject to

       disclosure under APRA. There is no question that the Governor was aware of

       and disagreed with the President’s immigration orders. And, based on Hodge’s



       10
          The reporter’s inquiry was in response to a press release issued by the Governor. We take judicial notice
       that, in that press release, Governor Pence expressed his disagreement with the President’s immigration
       decisions. Governor Pence Calls President’s Executive Order ‘End Run Around Democratic Process’ (Nov. 20, 2014),
       http://www.in.gov/activecalendar/EventList.aspx?fromdate=11/20/2014&todate=11/20/2014&display=D
       ay&type=public&eventidn=195043&view=EventDetails&information_id=208023; see also Ind. Evidence
       Rule 201(a), (d) (providing for judicial notice); Troyer v. Troyer, 987 N.E.2d 1130, 1138 n.3 (Ind. Ct. App.
       2013) (noting that judicial notice may be taken on appeal), trans. denied. Indeed, the Governor’s press release
       preceded Hodge’s email by five days, and, in that press release, the Governor stated that “[t]he State of
       Indiana will carefully evaluate the details of the Executive Order and take any available legal actions
       necessary to restore the rule of law and proper balance to our constitutional system of government.” Governor
       Pence Calls President’s Executive Order ‘End Run Around Democratic Process’, supra.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                        Page 26 of 41
       email to the Governor’s Chief of Staff, Jim Atterholt, the Governor was aware

       of the Governor’s-only meeting; he was aware that the State of Texas intended

       to “lead the charge” against the President’s orders in a federal lawsuit; he was

       aware that the State of Texas sought to collaborate with other states to

       prosecute that legal challenge; and he recognized that the white paper had been

       distributed to assist likely co-plaintiffs in their decision whether to join the

       contemplated litigation. Further, it is clear that the white paper was created by

       a Texas deputy solicitor general on behalf of his client, the State of Texas. And,

       having reviewed the white paper in camera, we agree with the Governor that it is

       devoted to a discussion of legal theory and strategy to be used in the federal

       lawsuit.


[33]   Thus, we agree with the Governor that, “[i]n the case of the white paper, one

       party is sharing a legal memo, drafted by its lead counsel, with other potential

       parties in order to assist those parties in determining whether to join in the

       lawsuit.” Id. at 65. As such, the white paper was a communication made to

       further an ongoing joint enterprise with respect to a common legal interest.

       Price, 27 N.E.3d at 1173. Accordingly, we hold that the white paper was

       privileged attorney-client communication under the common interest doctrine.

       See Corll, 646 N.E.2d at 724-25. As promised by Texas Governor-Elect Abbott,

       Hodge sent the white paper to Governor Pence and other governors to explore

       their common interest in contesting the President’s executive orders. This

       communication of a legal opinion occurred as Texas sought to determine




       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 27 of 41
       whether other states would agree to join in the federal suit and, as a result,

       twenty-five states joined Texas as plaintiffs.11


[34]   Here, similar to Corll, a group of like-minded governors shared legal theories

       and strategies via email to consider whether to join in litigation. 646 N.E.2d at

       724-25. The purpose of that consultation was to provide legal advice to the

       prospective co-plaintiffs. See id. Thus, the communications made in

       furtherance of that purpose were confidential communications between

       attorney and clients and “carr[ied] with them an expectation of confidentiality.”

       Id. As such, we conclude that the Governor met his burden to demonstrate that

       the white paper was a privileged communication and therefore exempt from

       disclosure under APRA. See I.C. § 5-14-3-4(a)(1), (8).


[35]   Nonetheless, Groth contends that the attorney-client privilege does not apply to

       the white paper for two reasons.12 First, Groth asserts that, at the time the

       Texas deputy solicitor general created the white paper, the State of Indiana was

       not his client. In other words, he characterizes the white paper as an

       “unsolicited email” or, stated another way, an uninvited solicitation from

       Texas’ lawyers. Reply Br. at 10. But no one suggests that the Governor would




       11
          For the same reasons, the Governor asserts that the white paper is privileged attorney work product not
       subject to discovery pursuant to Indiana Trial Rule 26(B).
       12
          Groth also asserts that, insofar as the white paper might contain factual recitations in addition to
       privileged information, those recitations are subject to disclosure. Having reviewed the white paper in
       camera, we agree with the trial court that no part of it is subject to disclosure. The facts mentioned in the
       white paper are facts counsel considered significant and integral to the memorandum’s legal analysis and
       opinion and, as such, are a privileged communication.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                          Page 28 of 41
       have employed the Texas deputy solicitor general to represent the State of

       Indiana in the federal lawsuit. And Groth’s solicitation theory is not supported

       by the record, which shows that the Governor and other governors knew of the

       President’s orders and Texas’ plan to contest those orders and that they

       anticipated receiving additional information from Texas to consider in deciding

       whether their states would become co-plaintiffs. The Hodge email with a legal

       memorandum attached was not the beginning but the continuation of a

       discussion already underway among the governors and, as such, was not an

       unsolicited email.


[36]   Groth also asserts that the communication of the white paper to Governor

       Pence was not confidential because it was attached to an email that had been

       “sent to thirty recipients. The context of the [email] itself shows that the

       recipients were not clients of the author[] because it specifically discusses parties

       who may or may not have decided to join the lawsuit.” Id. at 15. In support of

       that argument, Groth relies on precedent from the Fourth Circuit Court of

       Appeals, which provides that the common interest privilege does not apply if a

       public agency is “simply considering whether to become involved” in litigation.

       Hunton & Williams, 590 F.3d at 274. But that is not the Indiana rule, which

       recognizes that the attorney-client privilege attaches to preliminary discussions

       between attorneys, prospective clients, and other potential parties who share a

       common interest concerning a potential lawsuit. Corll, 646 N.E.2d at 724-25.

       As we explained in Price, the common interest privilege “is an exception to the

       general rule that the attorney-client privilege is waived when privileged


       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 29 of 41
       information is disclosed to a third party.” 27 N.E.3d at 1173. Indeed, the

       common interest privilege expressly “permits parties whose legal interests

       coincide to share privileged materials . . . .” Id. And, again, under Corll, the

       fact that such information was shared with others who may or may not have

       decided to join the lawsuit does not vitiate the common interest privilege.

       Thus, we reject Groth’s arguments.


[37]   Because we hold that the Governor has met his burden to show that the white

       paper falls under Section 4(a) as privileged attorney-client communication, the

       Governor had no discretion to release the information. Rather, his

       nondisclosure of that document was mandatory. I.C. § 5-14-3-4(a). And we

       cannot agree with Groth’s arguments to the contrary.


[38]   We also agree with the Governor that he acted within his discretion when he

       withheld the white paper as deliberative material. Indiana Code Section 5-14-3-

       4(b)(6) permits a public agency, in its discretion, to withhold from disclosure

       “[r]ecords that are intra-agency or interagency advisory or deliberative material,

       including material developed by a private contractor under a contract with a

       public agency, that are expressions of opinion or are of a speculative nature,

       and that are communicated for the purpose of decision making.” As we have

       explained: “The purpose of protecting such communications is to prevent

       injury to the quality of agency decisions. The frank discussion of legal or policy

       matters in writing might be inhibited if the discussion were made public, and

       the decisions and policies formulated might be poorer as a result.”



       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 30 of 41
       Unincorporated Operating Div. of Ind. Newspapers, 787 N.E.2d at 909-10 (citations,

       quotations, and footnote omitted).


[39]   Here, the white paper is a “paper . . . received . . . by . . . a public agency” and

       is therefore a record under APRA. I.C. § 5-14-3-2(o). The Governor used that

       record within his office, making it an intra-agency record. And the white paper

       was an expression of legal opinion used by the Governor for the purpose of

       decision making. Accordingly, the Governor acted within his discretion when

       he withheld the white paper under the deliberative material exception.


[40]   The burden thus shifted to Groth to demonstrate that the Governor’s denial was

       “arbitrary and capricious.” I.C. § 5-14-3-9(g). “An arbitrary and capricious

       decision is one which is ‘patently unreasonable’ and is ‘made without

       consideration of the facts and in total disregard of the circumstances and lacks

       any basis which might lead a reasonable person to the same conclusion.’” A.B.

       v. State, 949 N.E.2d 1204, 1217 (Ind. 2011) (quoting City of Indianapolis v.

       Woods, 703 N.E.2d 1087, 1091 (Ind. Ct. App. 1998)). We are not persuaded by

       Groth’s argument that the Governor’s response was arbitrary and capricious.

       See I.C. § 5-14-3-9(g).


[41]   Thus, we affirm the trial court’s judgment for the Governor with respect to the

       white paper.


                                       Issue Four: Law Firm Invoices

[42]   Finally, we turn to the Governor’s decision to redact the invoices of Barnes &

       Thornburg LLP, the private law firm the Governor had hired to represent

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 31 of 41
       Indiana and his office in the Texas litigation and on Groth’s APRA claim,

       respectively. The Governor redacted those invoices pursuant to Section 4(b)(2),

       which permits the Governor, “at [his] discretion,” to limit his production of

       requested public documents when such documents are “[t]he work product of

       an attorney representing . . . a public agency[ or] the state . . . .”


[43]   The Governor has met his burden to show that the information redacted from

       the legal invoices falls within the scope of Section 4(b)(2). Having reviewed the

       unredacted invoices in camera, we agree with the Governor that the redacted

       information refers to the attorneys’ research and legal opinions, theories,

       communications, or conclusions with respect to various aspects of litigation

       involving the State and the Governor. As such, the Governor acted within his

       discretion when he redacted that information from the invoices as the work

       product of attorneys representing the State of Indiana or the Governor.


[44]   The burden thus shifted to Groth to demonstrate that the Governor’s denial of

       full access to the invoices was “arbitrary and capricious.” I.C. § 5-14-3-9(g).

       Groth has not met that burden. Groth asserts that the Governor’s decision to

       redact the invoices was arbitrary and capricious because the attorney work

       product exception does not protect either information the Governor might have

       shared with third parties or factual information. But Groth cites no evidence

       that the Governor has shared the invoices with third parties. And, having

       reviewed the documents in camera, we reject Groth’s assertion that the

       Governor erroneously redacted information that is not attorney work product,

       as defined in Indiana Code Section 5-14-3-2(r). Accordingly, Groth has not met

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 32 of 41
       his burden of demonstrating that the Governor’s partial redaction of the legal

       invoices was arbitrary and capricious, and we affirm the trial court’s judgment

       for the Governor with respect to the legal invoices.


                                                     Conclusion

[45]   In sum, we reject the Governor’s claim that executive privilege renders his

       response to APRA requests immune from judicial review. We also reject

       Groth’s argument that the trial court’s judgment violated his due process rights.

       We affirm the trial court’s judgment for the Governor on the merits of the

       Governor’s decision to redact or withhold the records in question.


[46]   Affirmed.


       Baker, J., concurs.

       Vaidik, C.J., concurs in part and dissents in part with separate opinion.




       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 33 of 41
                                                     IN THE
            COURT OF APPEALS OF INDIANA

       William Groth,
       Appellant-Plaintiff,
                                                                     Court of Appeals Case No.
                v.                                                   49A04-1605-PL-1116

       Mike Pence, as Governor of the
       State of Indiana,
       Appellee-Defendant.




       Vaidik, Chief Judge, concurring in part and dissenting in part.


[47]   I concur with the majority as to all issues except one. That is, I dissent from the

       majority’s conclusion that Governor Pence has met his burden of showing that

       the white paper is not subject to disclosure under APRA because it is a

       privileged attorney-client communication pursuant to the common-interest

       doctrine.13 In order for the common-interest doctrine to apply, the parties must

       first come to an agreement, and documents exchanged before an agreement is

       reached are not protected from disclosure. Here, there is no evidence in the


       13
          The majority also finds that the white paper is protected from disclosure as deliberative material. I
       disagree. Indiana Code section 5-14-3-4(b)(6) permits a public agency, in its discretion, to withhold from
       disclosure “[r]ecords that are intra-agency or interagency advisory or deliberative material . . . that are
       expressions of opinion or are of a speculative nature, and that are communicated for the purpose of decision
       making.” The majority finds that the white paper is a protected “intra-agency” record. Although the white
       paper was not prepared by anyone within the Governor’s office, the majority, without citation to authority,
       finds that it qualifies as an intra-agency record because Governor Pence “used” it within his office. Slip op.
       at 30. I do not believe that a public agency can protect a record from disclosure as deliberative material just
       by “using” it.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                        Page 34 of 41
       record that Governor Pence and Texas officials reached an agreement before

       the white paper was emailed. As a result, I believe that the email served as a

       recruiting or lobbying tool by the State of Texas to encourage other states to

       join its legal challenge to President Obama’s executive orders on immigration.

       Because lobbying and soliciting are not protected by the common-interest

       doctrine, I believe that Governor Pence has not met his burden of showing that

       the white paper is protected from disclosure under APRA.


[48]   As our legislature recognized in the opening sentence of APRA, “A

       fundamental philosophy of the American constitutional form of representative

       government is that government is the servant of the people and not their

       master.” Ind. Code § 5-14-3-1. Accordingly, it is the policy of this state that

       “all persons are entitled to full and complete information regarding the affairs of

       government and the official acts of those who represent them as public officials

       and employees.” Id. This is so because “[p]roviding persons with the

       information is an essential function of a representative government and an

       integral part of the routine duties of public officials and employees, whose duty

       it is to provide the information.” Id. In short, “APRA is intended to ensure

       Hoosiers have broad access to most government records.” Evansville Courier &

       Press v. Vanderburgh Cty. Health Dep’t, 17 N.E.3d 922, 928 (Ind. 2014). APRA is

       liberally construed to implement this policy, with the burden for nondisclosure

       on the public agency denying access. I.C. § 5-14-3-1; ESPN, Inc. v. Univ. of Notre

       Dame Police Dep’t, 62 N.E.3d 1192, 1196 (Ind. 2016).




       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 35 of 41
[49]   Here, the majority finds that Governor Pence has met his burden of showing

       that the white paper is not subject to disclosure under APRA because it is a

       privileged attorney-client communication pursuant to the common-interest

       doctrine. The common-interest doctrine is an exception to the general rule that

       no privilege attaches to communications between a client and an attorney in the

       presence of a third person. United States v. BDO Seidman, LLP, 492 F.3d 806,

       815 (7th Cir. 2007); Price v. Charles Brown Charitable Remainder Unitrust Tr., 27

       N.E.3d 1168, 1173 (Ind. Ct. App. 2015), trans. denied. The common-interest

       doctrine permits parties whose legal interests coincide to share privileged

       materials with one another in order to more effectively prosecute or defend their

       claims. Am. Mgmt. Servs., LLC v. Dep’t of the Army, 703 F.3d 724, 732 (4th Cir.

       2013); Price, 27 N.E.3d at 1173.


[50]   For the doctrine to apply, the parties must first come to an agreement. See In re

       Pac. Pictures Corp., 679 F.3d 1121, 1129 (9th Cir. 2012) (“[A] shared desire to see

       the same outcome in a legal matter is insufficient to bring a communication

       between two parties within this exception. Instead, the parties must make the

       communication in pursuit of a joint strategy in accordance with some form of

       agreement—whether written or unwritten.” (citation omitted)); Hunton &

       Williams v. U.S. Dep’t of Justice, 590 F.3d 272, 274 (4th Cir. 2010) (explaining

       that it is “not enough that the agency was simply considering whether to




       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 36 of 41
       become involved”; rather, an agreement is required) 14; see also Restatement

       (Third) of the Law Governing Lawyers § 75 cmt. a (Am. Law Inst. 2010)

       (“Whether a client-lawyer relationship exists between each client and the

       common lawyer is determined under § 14, specifically whether they have

       expressly or impliedly agreed to common representation in which

       confidential information will be shared. A co-client representation can begin

       with a joint approach to a lawyer or by agreement after separate representations

       had begun.” (emphasis added)).


[51]   Timing of the agreement is important. “Documents exchanged before a

       common interest agreement is established are not protected from disclosure.”

       Hunton & Williams, 590 F.3d at 285 (emphasis added). The danger in extending

       the common-interest doctrine to a point in time before an agreement is reached

       is that “mere lobbying efforts, as opposed to joint litigation strategy, will be”

       protected. Id.; see also Am. Mgmt. Servs., 703 F.3d at 732 (explaining that for the

       common-interest doctrine to apply, there must be an agreement “at the time of

       the communications at issue” (emphasis added)); Hunton & Williams, 590 F.3d

       at 285 (“Thus, a proper assessment of the applicability of the common interest

       doctrine in this case requires a determination of the point in time when DOJ




       14
          The majority recognizes this principle of law. See slip op. at 29. However, the majority, relying on Corll v.
       Edward D. Jones & Co., 646 N.E.2d 721 (Ind. Ct. App. 1995), trans. not sought, finds that it is “not the Indiana
       rule,” as Indiana recognizes that “the attorney-client privilege attaches to preliminary discussions between
       attorneys, prospective clients, and other potential parties who share a common interest concerning a potential
       lawsuit.” Slip op. at 29. As explained later in my dissent, I believe that Corll is factually distinguishable from
       this case. Moreover, I believe that Indiana law requires that the communication at issue be made in pursuit
       of a joint strategy in accordance with some form of agreement—written or unwritten.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                          Page 37 of 41
       decided that it was in the public interest for RIM to prevail in its litigation with

       NTP and agreed to partner with RIM in doing so.” (emphasis added)); Price, 27

       N.E.3d at 1173 (“The privilege is limited to those communications made to

       further an ongoing joint enterprise with respect to a common legal interest.”

       (citation omitted) (emphasis added)).


[52]   Here, I believe that Governor Pence has not met his burden of showing that he

       had agreed to partner with Texas in its legal challenge to President Obama’s

       executive orders on immigration when Hodge emailed the white paper to the

       thirty recipients (including Governor Pence’s chief of staff) on November 25,

       2014. The record shows that Hodge emailed the thirty recipients “to follow-up

       on comments my boss made during the Governors-Only meeting last week.”

       Appellant’s App. Vol. 2 p. 30. Hodge explained that “[d]uring last week’s

       meeting, Governor-elect Abbott promised that we would circulate a white paper

       outlining the legal theories supporting [Texas’] legal challenge [to President

       Obama’s recent executive orders on immigration] to the other Governors.” Id.

       Contrary to the majority’s implication, there is no evidence in the record that

       Governor Pence or anyone from his staff knew about, let alone attended, this

       meeting or that Governor Pence or anyone from his staff found out before

       receiving the email what was actually discussed at the meeting. See Oral Arg. at

       23:28-23:35 (Governor Pence’s attorney conceding at oral argument that there

       is no evidence in the record that Governor Pence attended the meeting); see also

       id. at 13:00-13:43 (Groth’s attorney noting at oral argument that the record does

       not disclose information about the meeting). This lack of evidence is buttressed

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 38 of 41
       by the email itself, which says, “As some of you may have heard, the State of

       Texas is preparing a legal challenge to the President’s recent executive orders on

       immigration.” Appellant’s App. Vol. 2 p. 30 (emphasis added). There is also

       no evidence in the record that Governor Pence or anyone from his staff asked

       to receive, agreed to receive, or expected to receive the email. See Oral Arg. at

       9:50-10:07 (Groth’s attorney pointing out at oral argument that the record is

       silent as to whether Governor Pence was expecting to receive the email). In

       short, there is simply no evidence in the record that Governor Pence or a

       member of his staff communicated with Texas officials in any way about

       joining Texas’ legal challenge to President Obama’s executive orders on

       immigration before the white paper was emailed on November 25, 2014. 15


[53]   As such, I believe that Hodge’s email served as a lobbying or soliciting tool by

       Texas to encourage other states to join its legal challenge. As the email itself

       states, “Our hope is that other states will join the State of Texas’ legal action so

       that we will have a broad coalition to challenge the President’s action . . . .”

       Appellant’s App. Vol. 2 p. 30 (emphases added). The common-interest doctrine

       does not protect mere lobbying efforts but rather only joint strategy. See Hunton




       15
          The majority sua sponte takes judicial notice of a press release that Governor Pence issued on November
       20, 2014, five days before the white paper was emailed. In the press release, Governor Pence indicated that
       he disagreed with President Obama’s executive orders on immigration. The press release, however, does not
       establish that an agreement existed between Governor Pence and Texas when the November 25, 2014, email
       was sent. The majority also cites as support an email that Governor Pence disclosed to Groth wherein a
       reporter asked Governor Pence’s communications director if the governor had any comment regarding “talk
       among some governors” that President Obama’s executive orders would pose operational challenges for the
       states. Appellant’s App. Vol. 2 p. 25. Again, this email does not establish that Governor Pence and Texas
       had an agreement when the November 25, 2014, email was sent.

       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017                    Page 39 of 41
       & Williams, 590 F.3d at 285. Accordingly, I believe that the white paper, which

       was emailed before any sort of agreement was reached, is not protected from

       disclosure as a privileged attorney-client communication pursuant to the

       common-interest doctrine.


[54]   Furthermore, this case is easily distinguishable from Corll v. Edward D. Jones &

       Co., 646 N.E.2d 721 (Ind. Ct. App. 1995), trans. not sought, which the majority

       heavily relies on. In that case, several prospective plaintiffs attended a series of

       group meetings that were also attended by attorneys who later became the

       plaintiffs’ counsel. The purpose of the meeting was to gather prospective

       plaintiffs who had dealt with a brokerage firm’s employee in order to discuss

       their investment losses. We set forth the following rule:

               When two or more persons, with a common interest in some
               legal problem, jointly consult an attorney, “their confidential
               communications with the attorney, though known to each other,
               will of course be privileged in a controversy of either or both the
               clients with the outside world.”


       Id. at 725 (quoting McCormick on Evidence § 91 (4th ed. 1992) (emphasis added));

       see now McCormick on Evidence § 91.1 (7th ed. 2013). Unlike Corll, where the

       parties came together in pursuit of a joint strategy, here there is no evidence that

       Governor Pence and Texas’ lawyers came together in pursuit of a joint strategy

       at any point before the white paper was emailed. In the absence of such

       evidence, the email was a one-way solicitation designed to encourage Indiana

       to join Texas’ legal challenge to President Obama’s executive orders on

       immigration.
       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 40 of 41
[55]   The policy of APRA is to provide the public with full and complete information

       about the affairs of the government. Indeed, providing the public with

       information “is an essential function of a representative government.” I.C. § 5-

       14-3-1. Because the record reflects that Hodge emailed the white paper to

       Governor Pence’s chief of staff in order to lobby or solicit Indiana to join Texas’

       legal challenge, and before any sort of agreement between Governor Pence and

       Texas was reached, I believe that Governor Pence has not met his burden of

       showing that the white paper is protected from disclosure under APRA. I

       would therefore reverse the trial court on this issue and order Governor Pence

       to produce the white paper.




       Court of Appeals of Indiana | Opinion 49A04-1605-PL-1116 | January 9, 2017   Page 41 of 41